Citation Nr: 1504933	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-18 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for chronic myelocytic leukemia (CML).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from April 1969 to November 1971, including a year in Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee in which the appellant's claim of entitlement to service connection for chronic myelocytic leukemia (CML) was denied.  

In August 2014, a videoconference hearing was held between the RO and the Board in Washington, DC before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

In connection with that hearing, the appellant submitted a three-page document entitled 'Facts About Benzene' from the Centers for Disease Control and Prevention (CDC).  Referral to the RO of the evidence received directly by the Board is generally required.  See 38 C.F.R. § 20.1304.  However, the transcript reflects that the appellant waived review by the agency of original jurisdiction (AOJ) of the CDC document; the oral statement, when transcribed, became a "writing."  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Because the appellant has provided a written waiver of a pertinent record that was not reviewed by the AOJ, referral to the RO of that evidence is not required and the case is ready for appellate review.

In addition to the paper claims file, there is an electronic file for the claim.  The electronic file has copies of VA treatment records (CAPRI), dated between January 2011 and December 2013, that are not included in the paper claims file.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam era, and exposure to Agent Orange is presumed.

2.  CML is not recognized by VA as causally related to exposure to herbicide agents used in Vietnam.

3.  Service medical records do not indicate that the Veteran had any myeloid leukemia and there is no evidence of continuity of this condition between the Veteran's discharge from service and the present nor was any such leukemia documented within one year of the Veteran's discharge from service in November 1971.

4.  A connection between the Veteran's CML and his military service has not been demonstrated, to include exposure to herbicides in Vietnam and exposure to fumes from heavy construction equipment.

5.  Neither the Veteran's service-connected posttraumatic stress disorder (PTSD) nor his service-connected hearing loss nor his service-connected tinnitus caused or aggravated his CML.


CONCLUSION OF LAW

The criteria for entitlement to service connection for CML have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice in a letter sent to the Veteran in January 2010; that letter included information about effective dates for ratings and degrees of disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The RO has associated the Veteran's service treatment records, VA treatment records, and private treatment records with the claims file.  

The Veteran has not been afforded a VA examination or medical opinion for his CML because, for the reasons discussed below, the evidence does not reflect that the Veteran's CML may be associated with service in that the evidence does not indicate that the Veteran suffered from CML in service, that his CML was or may have been related to service (including exposure to herbicides), or that any CML arose within the one year presumptive period.  Nor does the evidence of record indicate that the Veteran's CML is associated with any service-connected disability (PTSD, hearing loss and tinnitus).  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Furthermore, while the Veteran contends that the CDC article on benzene he submitted suggests a connection between CML and benzene exposure and shows that the cause of his CML may be associated with his service as a combat engineer that involved exposure to fumes from heavy construction equipment, the Board disagrees.  The Board finds that the record does not indicate that the Veteran's CML has a causal connection or was associated with his service, including exposure to fumes from heavy construction equipment.  The CDC fact sheet on benzene only indicates that long-term exposure to high levels of benzene in the air can cause leukemia without specifying what kind of leukemia.  The submitted CDC document does not reference a causative relationship between CML and military service.  Where medical treatise evidence discusses relationships between conditions with a "degree of certainty," a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  On the other hand, if the medical treatise discusses the relationship in more generic terms, the treatise is insufficient to meet the requirement for a medical nexus.  See Sacks v. West, 11 Vet. App. 314, 317(1998).  

In this case, the record does not suggest a causal link between the Veteran's CML and any incident of active duty, to include his presumed exposure to herbicides or exposure to fumes from heavy construction equipment.  Indeed, in view of the absence of a related disorder during service and the 38-year gap between the Veteran's diagnosis of CML and active duty, relating the Veteran's CML to his service would be entirely speculative.  The material submitted in this case does not appear to meet the standard set forth in Wallin, because it does not delve into an association between the Veteran's service or his exposure to herbicides or fumes from heavy construction equipment and his CML.  The CDC document proffered by the Veteran is not regarded as germane, as it does not apply the specific facts to this specific case.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  To the extent that the Veteran's choice to maintain his appeal indicates his belief that his CML is related to service, that alone is not enough to warrant an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1277-79 (Fed. Cir. 2010).  Therefore, there is no duty to provide a medical opinion.  38 U.S.C.A. § 5103A.

Thus, there is no duty to assist that was unmet and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  All relevant facts with respect to the claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  Therefore, no further notice or assistance is required for a fair adjudication of the Veteran's claim.  

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he is entitled to service connection for his CML.  Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The evidence of record reflects that the Veteran had service in Vietnam from November 1970 to November 1971.  Thus the Veteran served in Vietnam and is therefore presumed to have been exposed to Agent Orange or other herbicide agents.  The Veteran contends that his CML is related to his service and in particular, to his service in Vietnam where he was exposed to fumes from heavy construction equipment which the Veteran maintains resulted in exposure to benzene.  

However, the Veteran does not contend, and the clinical evidence of record does not demonstrate, that his CML was initially manifested during his active service.  The Veteran was first diagnosed with leukemia in late 2009.  This was 38 years after his separation from service in November 1971.

In addition to the law and regulations governing entitlement to service connection outlined above, for purposes of service connection for a disability resulting from exposure to a herbicide agent, including a presumption of service connection, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Under Section 3 of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there is a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).  However, since the Secretary has not specifically found a linkage between CML and any herbicide exposure, no such leukemia can be presumed to be due to Agent Orange exposure.

The Board notes that, in 2014, the NAS released Veterans and Agent Orange, Update 2012.  This information is available on the NAS publications website, "http://www.nap.edu/," on the Internet.  In the report, in the Summary, at Table S-1, on page 8-9, the NAS concluded that there is inadequate or insufficient evidence to determine an association between exposure to herbicides and leukemias other than all chronic B-cell leukemias, including chronic lymphocytic leukemia and hairy-cell leukemia.  A VA letter dated January 28, 2010, reveals that the Veteran was informed of which diseases were presumptive conditions associated with exposure to Agent Orange.

Notwithstanding the above, the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation, when all the evidence establishes that the disease was incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board has therefore also considered the Veteran's claim on a direct service-connection basis but finds that there is no competent evidence of record to establish any etiological relationship between the Veteran's active military service, including in-service exposure to Agent Orange or exposure to fumes from heavy construction equipment, and his CML.  In addition, the evidence does not show symptomatology related to CML in service or for many years after service.  It was not until late 2009, approximately 38 years after he completed his military career, that the Veteran was first diagnosed with leukemia.  The Veteran also does not allege, and the evidence of record does not otherwise indicate, that he incurred his CML in service or that symptoms of his CML were continuous after service.  Thus, the evidence does not support a finding that the Veteran's CML is related to his active duty based on continuity of symptomatology.  

Furthermore, neither the Veteran nor his representative has submitted a medical opinion specifically linking the Veteran's CML to his exposure to fumes from heavy construction equipment, to include benzene, or to his exposure to herbicides in service.  The private medical records dated in 2009 and 2010 show treatment for CML but those records do not show a connection between the Veteran's disease and any in-service exposure to fumes from heavy construction equipment or benzene or herbicides.  The same holds true for the Veteran's VA treatment records dated between 2011 and 2013.  

The Veteran is service-connected for PTSD, tinnitus and hearing loss.  Therefore the Board has also considered whether service connection for the Veteran's CML is warranted under the theory of secondary service connection.  Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, in this case there is no competent probative evidence of record to establish that the Veteran's service-connected disabilities of PTSD, hearing loss and tinnitus, whether singly or in aggregate, had any etiologic relationship, including by way of aggravation, to the Veteran's CML.  

The Board has considered the Veteran's statements and those of his representative about the etiology of the Veteran's CML.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, supra. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, CML is not the type of disorder as to which a lay person can provide competent evidence on questions of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Therefore, the Board cannot give decisive probative weight to the opinions of the Veteran or his representative about the origins of the Veteran's CML because they are not qualified to offer such opinions.

The Board has scrutinized the record with a view towards ascertaining whether there is any basis (e.g., direct, presumptive or secondary) to indicate that the claimed CML was incurred by any incident of military service, but it has gleaned no such supporting evidence or suggestion thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee, 34 F.3d at 1043 (both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).  For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for CML.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  Thus, the Board finds that the Veteran's claim for service connection for CML, including as evaluated under the regulations governing presumptive service connection based on exposure to Agent Orange, must be denied.  


ORDER

Entitlement to service connection for CML is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


